Citation Nr: 9929794	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
abdominal pain, gastroesophageal reflux disease (hiatal 
hernia) and irritable bowel syndrome, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for anxiety 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  The issue of entitlement to an increased 
evaluation for psychophysiologic gastrointestinal reaction 
with history of hiatus hernia and chronic acquired 
gastrointestinal disorder, evaluated as 10 percent disabling, 
was remanded by the Board of Veterans' Appeals (Board) in 
September 1998 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for additional 
development.  Pursuant to the Board's September 1998 remand, 
a March 1999 rating decision granted separate 10 percent 
evaluations for chronic abdominal pain, gastroesophageal 
reflux disease (hiatal hernia) and irritable bowel syndrome 
[hereinafter gastrointestinal disability], and for anxiety 
disorder, both of which were effective February 22, 1993.  
Subsequent correspondence indicates that the veteran desires 
to continue his appeal on the newly designated issues.  
Consequently, the issues on appeal are as noted on the title 
page.

In the September 1998 remand, the Board referred the issue of 
entitlement to service connection for an elevated cholesterol 
level on a secondary basis to the RO for appropriate action.  
To date, this issue has not been adjudicated by the RO.  
Therefore, it is again referred the RO for adjudication.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issues on appeal has been 
obtained.

2.  The veteran's gastrointestinal disability is manifested 
by intermittent constipation and diarrhea, belching and some 
reflux; there is no evidence of frequent episodes of bowel 
disturbance or hiatal hernia symptomatology productive of 
considerable impairment of health.

3.  The veteran's service-connected psychiatric 
symptomatology produces no more than mild impairment of 
social and industrial adaptability; depressed mood, 
suspiciousness, recent panic attacks, or memory loss is not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for gastrointestinal disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.112, 4.113, 4.114, Diagnostic Codes 7319, 7346 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400 (1998); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for an increased evaluations for his 
service-connected disabilities are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Additionally, 
the facts relevant to the claims have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of his claims has been satisfied.  
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
gastrointestinal disability and anxiety disorder.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes, nor has the Board found any of 
the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Gastrointestinal Disorder

VA treatment records from January 1992 to December 1998 
reveal that the veteran was seen on a number of occasions for 
gastrointestinal complaints.  A double contrast barium enema 
of the colon in October 1992, a flexible sigmoidoscopy to the 
transverse colon in December 1992, and a February 1993 
esophagogastroduodenoscopy (EGD) were all considered normal.  
A gastric emptying study in April 1993 was normal.  The 
veteran complained in October 1993 of abdominal pain without 
diarrhea, weight loss or vomiting; the impression was chronic 
abdominal pain, rule out irritable bowel syndrome (IBS).

On VA digestive system examination in June 1993, the veteran 
complained of intermittent substernal burning, diarrhea, 
substernal and lower abdominal pain.  He said that his bowel 
movements were presently fairly normal, although he had bouts 
of constipation.  His weight over the past year had been 
between 170-175 pounds.  Abdominal examination was completely 
benign.  The diagnosis was hiatus hernia, by history with 
substernal burning, and irritable bowel syndrome.

The veteran was hospitalized at a VA hospital in December 
1993 with upper gastrointestinal bleeding from a peptic 
ulcer; anemia was noted.  

On VA psychiatric examination in December 1993, the veteran 
complained of lower abdominal pain, recurring diarrhea, 
headaches, tension, and fatigue.  A diagnosis of IBS was 
noted.

The veteran testified at a personal hearing at the RO in May 
1994 that he had had recent gastrointestinal pain, 
intermittent acid reflux, and diarrhea, but that he had not 
had arm or shoulder pain.

According to an October 1995 statement from Erik P. Thyssen, 
M.D., the veteran had a history of intermittent abdominal 
pain, sometimes in the upper abdomen and sometimes in the 
lower abdomen.  No anemia or jaundice was found on physical 
examination.  The pertinent assessment was long history of 
symptoms consistent with IBS, intermittently rather severe 
and disabling.

On VA psychiatric examination in May 1996, the veteran 
complained of gastrointestinal disability with headaches and 
fatigue.  The diagnosis was somatoform reaction, 
gastrointestinal with irritable colon.

On VA gastroenterology examination in June 1996, the veteran 
complained of heartburn associated with belching and an acid 
taste in his mouth 2-3 times a week; his symptoms were 
associated with eating and sometimes accompanied by nausea.  
He also had intermittent dull lower mid-abdominal cramping 
pain, worse over the previous 3-4 months, associated with 
constipation and occurring two times a day for 3-4 hours at a 
time.  There was no dysphasia, diarrhea, melena, or recent 
weight loss.  His symptoms were relieved by antacids.  On 
physical examination, the veteran weighed 181 pounds; his 
abdomen was nontender without masses or organomegaly.  The 
assessments were longstanding gastroesophageal reflux disease 
with history of hiatal hernia, not adequately controlled with 
antacids; no evidence of active ulcer disease or esophageal 
sequela; lower abdominal pain most consistent with irritable 
bowel, controlled with antispasmodics in the past, with no 
symptomatology suggesting any structural lesion of the 
gastrointestinal tract.  The examiner went on to note that it 
appeared that the veteran's gastrointestinal conditions were 
readily controlled with medications.
Blood test results dated in April 1997 and March 1998 reveal 
a red blood cell count and hemoglobin level within normal 
limits.  VA outpatient records for March 1998 reveal that the 
veteran is 69 inches tall.  An April 1998 EGD was considered 
normal.

The veteran testified at a personal hearing at the Board in 
April 1998 that his gastrointestinal pain had increased in 
severity over the previous six months.

A red blood cell count in May 1998 was slightly low (4.57 
M/cmm with normal starting at 4.6); hemoglobin was within 
normal limits in May 1998.

On VA digestive system examination in February 1999, the 
veteran complained of weight loss of 18 pounds from March to 
December 1998; frequent episodes of belching, bloating and 
nausea; reflux symptoms if he ate before bed; and 
intermittent constipation and diarrhea.  Physical examination 
revealed that the veteran's abdomen was soft and nontender 
without hepatosplenomegaly; there was no reproducible 
abdominal pain and no dysphagia for solids or liquids.  The 
veteran also did not have any pyrosis, hematemesis, or 
melena.  His general state of health was described as good.  
The veteran said that he pureed dry food because it was 
difficult for him to swallow.  The impressions were chronic 
abdominal pain secondary to gastroesophageal reflux disease 
and IBS.

The veteran is currently assigned a 10 percent evaluation for 
his gastrointestinal disability.  According to Diagnostic 
Code 7319, a 10 percent evaluation is assigned for moderate 
IBS involving frequent episodes of bowel disturbance with 
abdominal distress; a 30 percent evaluation is warranted for 
IBS involving diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

A 30 percent evaluation is assigned for hiatal hernia when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; a 10 percent evaluation is 
assigned for hiatal hernia when there are two or more of the 
above symptoms of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
``inability to gain weight'' indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Review of the medical evidence reveals that invasive tests of 
the lower digestive system in 1992, 1993, and 1998 were 
normal and that the veteran's complaints of diarrhea and 
constipation have been essentially intermittent, including on 
VA examination in February 1999.  Although Dr. Thyssen 
indicated in October 1995 that the veteran's IBS was 
intermittently severe and disabling, his examination did not 
include any specifics as to what symptomatology could be 
considered severe and when it had been shown.  Consequently, 
the Board concludes that more than moderate IBS involving 
frequent episodes of bowel disturbance with abdominal 
distress has not been shown, and an evaluation greater than 
10 percent is not warranted under Diagnostic Code 7319.  

It was noted on VA examination in June 1996 that the 
veteran's symptoms were relieved by antacids.  He has noted a 
weight loss of 18 pounds between March and December 1998, 
frequent episodes of belching and bloating, and reflux 
symptoms.  However, even though the veteran had an 
unexplained weight loss, the loss was over a period of nine 
months and the veteran still weighed approximately 160 
pounds, which is not underweight for someone 69 inches tall.  
In fact, he weighed between 170-175 pounds during the 
previous year when examined in June 1993.  Additionally, 
there has not been any diagnosis of anemia since December 
1993, and clinical tests of the digestive system, including 
EGD procedures in February 1993 and April 1998 do not show 
any abnormality.  When examined by VA in February 1999, the 
veteran did not have pyrosis, hematemesis, or melena; there 
was no reproducible abdominal pain; he had no dysphagia for 
solids or liquids; and he was considered in a general state 
of good health.  The veteran has not noted substernal 
discomfort since June 1993, and he specifically said at his 
hearing in May 1994 that he did not have arm or shoulder 
pain.  Consequently, the Board concludes that the veteran's 
gastrointestinal disability does not more nearly approximate 
the criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 7346.

Although the 10 percent evaluation under Diagnostic Code 7346 
could be elevated to the next higher rating, 30 percent, if 
it were found that the severity of the overall disability 
warranted such elevation, the Board finds that the veteran's 
symptomatology does not warrant elevation of the rating 
beyond the currently assigned 10 percent.  This is true 
because the evidence does not show pertinent gastrointestinal 
symptomatology, such as dysphagia, pyrosis, or regurgitation, 
with substernal or arm or shoulder pain, that would warrant 
elevation of the current rating.


Anxiety Disorder

On VA psychiatric examination in June 1993, the veteran 
described tension, nervousness, and gastrointestinal 
problems.  On mental status examination, he was neatly 
dressed and his speech was relevant and coherent.  The 
diagnosis was psychophysiological gastrointestinal reaction, 
somatoform reaction, manifested by irritable bowel syndrome.

On VA psychiatric examination in December 1993, the veteran's 
complaints included headaches, tension, and fatigue.  On 
mental status examination, his speech was relevant, logical 
and coherent.  His mood was considered euthymic.  IBS was 
diagnosed.

The veteran provided testimony at his May 1994 RO hearing 
concerning his psychiatric problems.

The findings on VA mental status examination in May 1996 are 
similar to those found in December 1993.  The diagnosis in 
May 1996 was somatoform reaction, gastrointestinal, with 
irritable colon.

The veteran also testified about his psychiatric disability 
at his April 1998 Board hearing.

On VA psychiatric examination in February 1999, the veteran 
said that his gastrointestinal problems made him less patient 
with his wife and unable to work at full speed.  He noted 
some forgetfulness and difficulty sleeping.  He said that he 
enjoyed things in life, was hopeful about the future, and 
felt that he was a worthwhile person.  On mental status 
examination, the veteran's hygiene was noted to be intact, 
his speech was normal, his mood was normal, and his thoughts 
were goal directed.  He reported some panic symptoms and 
described a time in the 1970s when he locked his keys in the 
car, felt that he had done something stupid, and became 
extremely anxious.  It was noted that he had normal recall 
and a generally strong fund of knowledge.  The diagnosis was 
anxiety disorder, most likely secondary to gastrointestinal 
disease.  The global assessment of functioning score was 60.  
The examiner concluded that the veteran experienced a certain 
amount of stress socially and interpersonally that was 
attributed to the stress of the gastrointestinal illness.

In this case, the RO evaluated the veteran under Diagnostic 
Code 9413 for generalized anxiety disorder.  The Board notes 
that effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.

Under the former criteria found at 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996), a 10 percent rating is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation is warranted when there is definite 
impairment of social and industrial adaptability.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the new criteria, a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or, when symptoms are controlled by 
continuous medication.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (1998).

In determining the schedular rating warranted, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 VA 55, 58 (1994).

The reports of psychiatric evaluations do not show more than 
mild symptomatology.  The veteran is in good contact with 
reality and his speech is coherent and relevant.  When seen 
in February 1999, he said that he enjoyed things in his life 
and was hopeful about the future.  His mood was considered 
normal and his thoughts were goal directed.  While he 
indicated that he had some panic symptoms, he talked about an 
episode in the 1970s and did not indicate that he had a 
recent history of panic attacks.  He said in February 1999 
that he was forgetful, but he was considered to have normal 
recall and a generally good fund of knowledge; there was no 
evidence of memory problems.  Based on the above, the Board 
finds that the veteran's service-connected psychiatric 
symptomatology produces no more than mild impairment of 
social and industrial adaptability and does not more nearly 
involve symptomatology indicative of a 30 percent evaluation 
under the new criteria, with symptomatology such as 
depression, suspiciousness, panic attacks weekly or less 
often, and mild memory problems.  38 C.F.R. § 4.7.  
Therefore, an evaluation in excess of 30 percent is not 
warranted for the veteran's anxiety disorder under either the 
old or new criteria.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
gastrointestinal disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
anxiety disorder is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

